Citation Nr: 1611445	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, radiocarpal joint, with status-post left wrist arthroscopic procedures.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a left wrist disability and assigned a noncompensable disability rating.

In a November 2009 rating decision, the RO increased the assigned rating to 10 percent, effective from the date of service connection.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

During the course of the pending appeal, the Veteran described an inability to retain employment due, in part, to her service-connected left wrist disability.  See, e.g., the TDIU claim dated September 2010.  Thus, the question of entitlement to a TDIU is on appeal and will be addressed herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's degenerative arthritis, radiocarpal joint, with status-post left wrist arthroscopic procedures have been manifested by dorsiflexion limited to no less than 24 degrees and palmar flexion limited to no less than 6 degrees; no ankylosis has been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative arthritis, radiocarpal joint, with status-post left wrist arthroscopic procedures are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5214, 5215 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, however, the Veteran's claim for an increased initial rating for her service-connected left wrist disability is a "downstream" issue in that it arose from an initial grant of service connection.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board therefore concludes that the duty to notify has been met.

The Board also finds that the duty to assist has been met.  The AOJ obtained the Veteran's available service treatment records (STRs), VA and private treatment records, Social Security Administration (SSA) records, and secured examinations in furtherance of her claims.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3).
VA examinations were obtained in November 2007, March 2008, January 2011, and September 2015 with respect to the pending increased rating claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has considered whether different rating codes are "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected degenerative arthritis, radiocarpal joint, with status-post left wrist arthroscopic procedures is currently evaluated under Diagnostic Code (DC) 5099-5019.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.  Here, the RO has determined that the Veteran's left wrist is most appropriately rated under DC 5019, pertaining to 'bursitis.'  This diagnostic code provides that bursitis should be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5019.

Degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows:  with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2015).

Here, the Veteran is receiving a 10 percent rating for her left wrist based upon limitation of motion.  There is, therefore, no additional rating available under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, Note (1).  In addition, 10 percent is the maximum schedular evaluation based upon limitation of motion of the left wrist under Diagnostic Code 5215.  Thus, for an increase based upon limitation of motion, the evidence must show ankylosis in the Veteran's wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Under Diagnostic Code 5214, a rating of 20 percent is warranted for a minor extremity, and a rating of 30 percent, for a major extremity, is warranted if there is favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

In this case, the Veteran's right hand is dominant, according to the November 2007, March 2008, January 2011, and September 2015 VA examination reports, and thus her left arm is considered the "minor" extremity for rating purposes.  See 38 C.F.R. § 4.69.

A May 2007 treatment record documented the following range of motion measurements of the left wrist:  45 degrees extension, 35 degrees flexion, 15 degrees ulnar deviation, 10 degrees radial deviation, 80 degrees pronation, and 75 degrees supination.

The Veteran was afforded a VA examination in November 2007 with respect to her left wrist disability.  The examiner noted the Veteran's report that she had received conservative treatment for her left wrist and was prescribed a wrist brace and physical therapy with no improvement.  Following arthroscopic surgery in February 2005, the Veteran continued to have left wrist pain.  She also described weakness and giving way of the left wrist.  However, she denied stiffness, warmth, redness, swelling, or locking.  The Veteran endorsed yearly flare-ups of left wrist symptomatology where the pain intensified to 10/10, which lasted one to two minutes.  These flare-ups are precipitated by pressure to the joint or mobility, and are relieved with immobilization.  The examiner reported that the Veteran's functional limitations include twisting, gripping, flexing, pushing, pulling, sleeping, and driving.  The Veteran is able to perform her activities of daily living; she also indicated that her time lost from work has been due to medical appointments.  The examiner did not provide range of motion measurements.  The examiner diagnosed the Veteran with chronic wrist pain, status-post surgery.

In a January 2008 disability examination, the Veteran reported that she does not experience left wrist pain as long as she keeps her wrist immobile.  The examiner noted limited motion of the left wrist, and range of motion measurements were documented as:  flexion to 60 degrees, extension to 50 degrees, ulnar deviation to 10 degrees, and radial deviation to 10 degrees.  The Veteran was diagnosed with left wrist arthritis with decreased range of motion.

The Veteran was afforded a second VA examination in March 2008 at which time the examiner reported that an x-ray of the Veteran's left wrist showed mild osteoarthritis of the radiocarpal joint with no acute fracture or dislocation noted; although, there may be minimal scapholunate dissociation.  The Veteran reported that her pain is 1/10 or 2/10 with arm movements or activity.  At rest she does not experience pain.  However, with pressure on the wrist, the pain may increase to 10/10.  The Veteran endorsed a decreased grip and reported that she drops objects if she has to hold something weighing more than 5 pounds.  There was a history of pain.  The Veteran wears a wrist band for support.  The examiner noted that there was mild carpal tunnel syndrome, bilaterally.  Upon physical examination, there was tenderness on the dorsal aspect of the left wrist around the joint line.  There were no signs of swelling or inflammation.  Range of motion measurements were documented as:  flexion to 45 degrees, extension to 40 degrees, ulnar deviation to 25 degrees, and radial deviation to 15 degrees.  The Veteran complained of pain with movement and there was pain at the ends of movement with pain as the limiting factor.  Upon repetitive movement, the following range of motion measurements were noted:  flexion to 40 degrees, extension to 40 degrees, ulnar deviation to 25 degrees, and radial deviation to 10 degrees; there was pain upon repetitive movement.  The examiner diagnosed the Veteran with "residuals, post left wrist arthroscopic synovectomy and chondroplasty of the lunate, with mild degenerative arthritis of the radiocarpal joint."

The Veteran was afforded another VA examination in January 2011, at which time she described paresthesia of the bilateral hands with numbness.  She endorsed left wrist pain on active motion.  The Veteran reported that her pain ranges from 5/10 to 10/10.  Her pain increases with pressure and movement; her pain decreased with immobilization.  She also avoids lifting.  The Veteran continues to wear a left wrist band.  The Veteran endorsed pain and weakness of the left wrist.  She denied deformity, giving way, instability, stiffness, incoordination, dislocation, subluxation, locking, effusion, inflammation, and flare-ups.  The examiner noted abnormal motion and guarding of movement with moderate weakness of the left wrist.  Range of motion measurements indicated 36 degrees of dorsiflexion, 22 degrees of palmar flexion, 16 degrees of radial deviation, and 17 degrees of ulnar deviation.  There was no objective evidence of pain with active motion.  There was pain with repetition and, upon repetitive movement, range of motion was limited to 24 degrees of dorsiflexion, 6 degrees of palmar flexion, 12 degrees of radial deviation, and 15 degrees of ulnar deviation.  The examiner specifically found there was no evidence of ankylosis.  The examiner indicated that the Veteran's left wrist arthroscopic scars were well-healed and were not visible for description.  Contemporaneous x-rays showed mild degenerative joint disease (DJD) of the radiocarpal joint.  Electromyographical (EMG) testing revealed normal electrodiagnostic findings of the left upper extremity "with incidental electrodiagnostic findings of moderate to severe right carpal tunnel syndrome."  With regard to occupational impact, the examiner noted that the Veteran has not been employed since October 2007 and she denied any significant effect of her left wrist disability on her dispatch work.  The examiner stated that the "Veteran is employable regarding left wrist condition, if she is accommodated with no lifting over 20 pounds, and avoids repetitive or vibrating work with the left wrist."

In May 2012, a VA medical opinion was obtained to address the question of the Veteran's employability.  With regard to the diagnosed left wrist disability, the examiner opined that "[b]ased on reviewed records . . . The Veteran is employable . . . if accommodated with avoiding repetitive use and vibration work with the wrist, and limit lifting to maximum of 10-20 pounds."

The Veteran was afforded another VA examination as to her left wrist in September 2015, at which time the examiner confirmed a diagnosis of degenerative arthritis of the left wrist.  The examiner noted that the Veteran experienced functional loss of the left wrist due to chronic pain and limited motion.  Her range of motion measurements were:  25 degrees of palmar flexion, 35 degrees of dorsiflexion, 20 degrees of ulnar deviation, and 5 degrees of radial deviation.  Motion was limited by pain.  The examiner noted there was objective evidence of localized tenderness over the doro-radial aspect of the wrist.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing and the examiner noted no additional loss of function after three repetitions.  The examiner also stated that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time.  Muscle strength was intact.  The examiner noted there was no evidence of ankylosis.  The scars from the Veteran's arthroscopic surgery were neither painful nor unstable and did not have a total area equal to or greater than 39 square cm.  The Veteran continued to endorse the occasional use of a left wrist brace.  The examiner noted that the left wrist disability does impact the Veteran's ability to perform occupational tasks; specifically, she is unable to do moderate or heavy lifting with her left wrist.

Critically, a review of the evidence of record does not reveal any evidence to contradict the findings set forth by the VA examiners.  As described above, as the Veteran is assigned a 10 percent evaluation for her left wrist disability; thus, she is in receipt of the maximum schedular rating under Diagnostic Code 5215.  The Board has considered whether the Veteran is entitled to a higher disability rating under Diagnostic Code 5214 (wrist, ankylosis of).  Crucially, the clinic record establishes that no ankylosis of the left wrist has been demonstrated during the appeal period.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical records clearly demonstrate that while the motion of the Veteran's left wrist is limited, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of her left wrist.  There is no basis, therefore, for a higher evaluation.  Consequently, an increased rating above 10 percent is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board has also considered the Veteran's left wrist scarring.  The September 2015 VA examiner, however, explained that the Veteran's left wrist scars were neither painful nor unstable, and the total scarring area was not greater than 39 square centimeters (6 square inches).  Furthermore, there is no indication of record of any underlying tissue damage caused by the scarring.  As such, a separate, compensable rating for residual scarring is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Additionally, the Board finds that the Veteran's left wrist disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the left wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left wrist disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports limitation of motion with pain and weakness of the left wrist.  The current disability rating contemplates these and other symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Thus, the Veteran's current schedular rating is adequate to fully compensate her for the disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability, and the Veteran does not contend otherwise.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.



ORDER

Entitlement to an increased evaluation for residuals of degenerative arthritis, radiocarpal joint with status-post left wrist arthroscopic, is denied.


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the claim must be remanded for additional development.

In reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of her service-connected disabilities (major depressive disorder (MDD) with panic disorder, degenerative disc disease of the lumbar spine (DDD), right foot drop, degenerative arthritis of the left wrist, rotator cuff tendonitis of the right shoulder, and plantar fasciitis of the left heel) on her ability to secure and follow substantially gainful employment.  The Veteran submitted a formal claim for a TDIU (VA Form 21-8940) in September 2010 and she contended that she is unable to secure or follow any substantially gainful occupation due to service-connected disabilities.  While the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. 
§ 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability. 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Also, upon remand, all outstanding VA treatment records should be obtained.
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then schedule the Veteran for a VA Social Industrial Survey to ascertain the impact of her service-connected disabilities (i.e., MDD with panic disorder, DDD of the lumbar spine, right foot drop, degenerative arthritis of the left wrist, rotator cuff tendonitis of the right shoulder, and plantar fasciitis of the left heel) on her ordinary activities, to include her employability.
All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of her service-connected disabilities on her ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

A complete rationale shall be given for all opinions and conclusions expressed.

3. Then, after taking any additional development deemed necessary, readjudicate the claim for a TDIU and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


